DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 4/18/22.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-3, 5-8, 10-11 are currently pending.
Claims 1-3, 5-8, 10-11 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Response to Arguments	
Claim Rejections - 35 U.S.C. § 101
Applicant’s arguments with respect to claim(s) 11 have been fully considered and are persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is withdrawn.

Claim Rejections - 35 U.S.C. § 112(a)
Applicant’s arguments with respect to claim(s) 2-3, 5, 7-8, 10 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends that the written description requirement is satisfied because microscopic features with respect to scanned checks are well known in the art. Applicant’s Remarks p8. The Examiner respectfully disagrees. Applicant merely provides examples of microscopic features but fails to explain how they are well known in the art. Furthermore, the Specification discloses the claimed limitation in verbatim and fails to provide examples of species for the genus of one or more microscopic features ([0027]). A microscopic feature is interpreted as a feature so small as to be visible only with a microscope1. The Specification is silent on providing examples of a feature so small as to be visible only with a microscope. 

Claim Rejections - 35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-3, 5-8, 10-11 have been fully considered but are not persuasive. The rejection (and corresponding rejections to its dependent claims, if applicable) is maintained.
Applicant contends Sadovsky fails to teach or suggest applying a data processing algorithm on the digitized set of values to generate a set of processed values. Applicant’s Remarks p10. The Examiner respectfully disagrees. Sadovsky teaches applying an Optical Character Recognition (OCR) algorithm, i.e. a data processing algorithm, on a scanned image, i.e. a digitized set of values, to generate machine-encoded text, i.e. a set of processed values ([0024]).
Applicant further contends Golipour fails to teach or suggest “wherein the data processing algorithm that enables ontology based correction and word embedding on each value, from the digitized set of values, to generate the set of processed values for the scanned cheque”. Applicant’s Remarks p11-12. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Sadovsky, not Golipour, is relied up to teach processing the scanned cheque to identify a set of values corresponding to the set of fields of the scanned cheque, digitize the set of values corresponding to the set of fields, and apply a data processing algorithm on the digitized set of values to generate a set of processed values ([0024], [0030], [0038]). Golipour is relied upon to teach a data processing algorithm, e.g. the natural language processing algorithm based on ontology, that enables ontology based correction and word embedding on each value, from the digitized set of values, e.g. the sequence of words or tokens fed into the natural language processing module, to generate the set of processed values, e.g. the clarification that is outputted form the natural language processing module ([0222] - [0224]). One of ordinary skill in the art would have recognized that applying the known technique of Golipour to the known invention of Sadovsky would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such natural language processing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the data processing algorithm to enable ontology based correction and word embedding on each value, from the digitized set of values, to generate the set of processed values results in an improved invention because applying said technique disambiguates language by defining word relationships, thus improving the overall accuracy of the invention. 

 


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3, 5, 7-8, 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claims 2-3, 5, 7-8, 10, the limitation “one or more microscopic features field” is a claimed genus that fails to comply with the written description requirement. Specifically, the Specification does not disclose a sufficient description of a representative number of species for the genus of microscopic features. The Specification discloses the claimed limitation in verbatim and fails to provide examples of species for the genus of one or more microscopic features ([0027]). A microscopic feature is interpreted as a feature so small as to be visible only with a microscope2. The Specification is silent on providing examples of a feature so small as to be visible only with a microscope. See MPEP 2163 (II)(A)(3)(a)(ii).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-8, 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2015/0332128 to Sadovsky in view of United States Patent Application Publication No. 2018/0330729 to Golipour.
As per claims 1, 6, 11¸ Sadovsky teaches:
A system for processing a scanned cheque, the system comprising: a memory; and a processor coupled to the memory, wherein the processor is configured to execute programmed instructions stored in the memory for: ([0197])
receiving a scanned cheque from a banking system, wherein the scanned cheque comprises a set of fields; processing the scanned cheque using deep neural network to: identify a set of values corresponding to the set of fields of the scanned cheque, and digitize the set of values corresponding to the set of fields; applying a data processing algorithm on the digitized set of values to generate a set of processed values; extracting a sub set of processed values, from the set of processed values, based on natural language processing of the set of processed values; applying one or more validations, from a set of validations, on the sub set of processed values; and transmitting the sub set of processed values to the banking system thereby processing the scanned cheque. ([0024], “Accordingly, disclosed herein are embodiment of business processes that utilize, inter-alia, an algorithm that works together with a check scanner or smartphone camera (or other image capturing devices), Optical Character Recognition (OCR) subsystems, Intelligent Character Recognition (ICR) subsystems, Image Mapping and Comparison subsystems, and Magnetic Ink Character Recognition (MICR) subsystems to validate the authenticity of the business check.”; [0030], "The draft passes through the scanner and the image processing module partitions the captured image to key areas (fields) of financial instrument 100. The fields can be, for example, a magnetic ink character recognition (MICR) line, Overall image as a whole, Date, Serial number, All signatures, Payee Name, Amount CAR/LAR, Issuing bank and branch details, Protectograph and magnetic ink values, Hand written or printed item value. Partitioned fields are then displayed on the screen with unique identification numbers and displayed to the user 104. The financial instrument parameters are being captured and stored with relevant data into a database on a connected secure server. A message box appears to let the user know that the system captured the financial instrument 100 and successfully uploaded them to the server 108.”; [0038], “As also shown in FIG. 2, several decision points are incorporated into the authentication and or validation process of the image captured in the second data access module. These include bifurcation of the process based on whether or not the image matches any image stored on the data processing modules' memory 207; if a match exists and following a comparison by the data processing module 210, whether or not the plurality of fields identified and partitioned in the first image are identical to the plurality of fields identified and partitioned in the second image 211; and if identical, whether or not the first image (see FIG. 1, 108) has already gone an authentication/verification process 214 by another end user 250 at another location and has therefore been paid to the holder. In other words, providing at least a reasonable evaluation on whether or not the financial instrument being verified can be a duplicate.”; [0045], “If the item has been verified by a second data access module or ATM, the system can be configured to display a message to that effect, place the funds on hold, and prohibiting withdrawal of any funds from the ATM 513, else, the system can display a message that paper item 500 is authentic allowing immediate access to funds without any hold time 514.”)
Sadovsky does not explicitly teach, but Golipour teaches:
a data processing algorithm that enables ontology based correction and word embedding on each value, from the digitized set of values, to generate the set of processed values; ([0222] - [0224], “In some examples, the natural language processing is based on, e.g., ontology 760. Ontology 760 is a hierarchical structure containing many nodes, each node representing either an “actionable intent” or a “property” relevant to one or more of the “actionable intents” or other “properties.””; [0267], “With reference to back to FIG. 10A, feature extractor 1040 of text normalizer 820 can extract features associated with one or more tokens generated by tokenizer 1020. In some embodiments, feature extractor 1040 can determine features associated with the tokens and perform word embedding of the tokens based on the determined features.”)
One of ordinary skill in the art would have recognized that applying the known technique of Golipour to the known invention of Sadovsky would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such natural language processing features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the data processing algorithm to enable ontology based correction and word embedding on each value, from the digitized set of values, to generate the set of processed values results in an improved invention because applying said technique disambiguates language by defining word relationships, thus improving the overall accuracy of the invention.
As per claims 2, 7, Sadovsky teaches:
wherein the set of fields include a beneficiary name field, a date field, an amount is words field, an amount is numbers field, a signature field, a cheque number field, an account number field, a watermark field, a MICR (Magnetic ink character recognition) field, a bank name field, and an IFSC or IBAN code field and other microscopic features field; ([0030])
As per claims 3, 8, Sadovsky teaches:
wherein each field, from the set of fields, is processed using deep neural network to identify the set of values; ([0176], “Neural-network ICR engines can be trained from scratch by exposing the subsystem to a character training set consisting of thousands of discreet images of characters that point to their ASCII values. The ICR engine can then be required to recognize a new set of characters (e.g., in the financial instrument scanned) that are not part of the training set.”)
wherein the set of values comprise a beneficiary name, a date, an amount is words, an amount is numbers, a signature, a cheque number, an account number, a watermark, a MICR (Magnetic ink character recognition), a bank name, an IFSC code and other microscopic features. ([0030])
As per claims 5, 10, Sadovsky teaches:
wherein the set of validations comprise comparing the amount in words with the amount in numbers, comparing the signature with a signature stored in at the banking system, comparing the account number with account number stored in at the banking system, comparing the date with a current date, and comparing the other microscopic features with microscopic features stored in at the banking system for fraud detection; ([0038])


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent No. 8,768,038 to Sherman discloses machine-readable storage media having instructions stored therein that, when executed by a processor of a mobile device, configure the mobile device to capture a check image for funds to be deposited into a recipient account. The mobile device configured to display a request to a user of the mobile device to provide one or more portions of a MICR line for the received check image and receive user inputs from the user specifying the one or more portions of the MICR line. The mobile device configured to transmit a message to a bank account computer system associated with the recipient account, the message including data specifying the one or more portions of the MICR line.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ‘microscopic’, Oxford Languages, “https://languages.oup.com/google-dictionary-en/”
        2 ‘microscopic’, Oxford Languages, “https://languages.oup.com/google-dictionary-en/”